Affirmed and Memorandum Opinion filed April 20, 2006








Affirmed and Memorandum Opinion filed April 20, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00614-CR
____________
 
DAVID WAYNE SUTTON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court of Law No. 4
Harris County,
Texas
Trial Court Cause No.
1224672
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
possession of a controlled substance, and was sentenced on June 11, 2004, to 45
days in the Harris County Jail.
On March 16, 2006, this court ordered a hearing to determine
why appellant's counsel had not filed a brief in this appeal.  On April 5, 2006, the trial court conducted
the hearing.  The record of the hearing
was filed in this court on April 7, 2006.
The trial court found appellant no longer desires to
prosecute his appeal.




On the basis of  this
those findings, this court has considered the appeal without briefs.   See Tex. R. App. P. 38.8(b).
The case is before us without a reporter=s record or bill of exception.  We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed April 20, 20052006.
Panel consists of
Justices Anderson, Edelman, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).